DETAILED ACTION
1.	This communication is in response to the Application filed on 9/16/2020. Claims 1-16 are pending and have been examined. 
Claim Rejections - 35 USC § 103
2.	Claims 1-4, 6-9, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kennewick, et al. (US 20130211710; hereinafter KENNEWICK) in view of Bobbitt, et al. (US 20090307189; hereinafter BOBBITT).
 	As per claim 1, KENNEWICK (Title: System and method for providing a natural language voice user interface in an integrated voice navigation services environment) discloses “A system for controlling by a user via a computer based first agent and a computer based second agent a computer controlled application hosted by the system and/or in communication with the system (KENNEWICK, [0022], the natural language voice user interface may provide voice navigation services <read on application> within an agent-based architecture. The architecture may include a plurality of adaptable agents (e.g., specialized software, data, content, or other information that provide functionality, behavior, services, data, and other information in a plurality of respective contextual domains)), the system comprising:
a shared context manager configured to: receive from the first agent a first intent comprising a first data field; receive from the second agent a second intent comprising a second data field; form a modified second intent based at least in part upon the first data field; and provide the modified second intent to the second agent (KENNEWICK, [0019], The context tracking engine <read on shared context manager> may also maintain a context stack .. (e.g., the context stack may be traversed in light of recent contexts, frequently used contexts, or other information included therein to determine a most likely intent of the user); [0022], As the agents process requests <also read on data field>, the agents may autonomously react, adapt, and otherwise reconfigure <read on modification> to provide optimal voice services in respective domains. For example, by building context over time (e.g., by generating short and long-term profiles of a user, conversations with the user, frequent topics or preferences, etc.), the agents may automatically combine knowledge, adapt preferences, remove conflicts, or perform other adaptations to refine or otherwise optimize an operational framework thereof <where ‘combine knowledge’ and ‘remove conflicts’ and so on read on modification on one intent of one agent based on other intents from other agents>. Adaptation of the agents, which include at least a navigation agent, may occur across the plurality of agents, for example, in response to various ones of the agents resolving voice-based requests); and 
an intent stack configured to receive the first intent and the modified second intent from the shared context manager and to [ store the first intent and the modified second intent ] (KENNEWICK, [0009], a context stack; [0043], the conversational language processor 120 may be coupled to one or more data repositories 160 that store short-term and long-term shared knowledge that inform decision making in the conversational language processor 120 <read on a ready mechanism to store any data>), wherein the shared context manager is in communication with a network interface (KENNEWICK, [0069], a system having a network connection, a data service, or another communication mechanism for establishing a link to the remote source).”  
KENNEWICK does not expressly disclose “store the first intent and the modified second intent ..” However, the feature is taught by BOBBITT (Title: ASYNCHRONOUS WORKFLOW PARTICIPATION WITHIN AN IMMERSIVE COLLABORATION ENVIRONMENT).
In the same field of endeavor, BOBBITT teaches: [0068] “In operation, as a user modifies the record <read on stored data/information>, or portion thereof, the modified portion is injected into the record in a manner that seemingly shifts time. In other words, the modified portion of the record is chronologically inserted <read on time order> while the remaining portion of the record is shifted to compensate for the time elapsed by the modified portion.” 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of BOBBITT in the system (as taught by KENNEWICK) for providing a ready mechanism to store any data/information in the system in a desired order (see Claim 3).
As per claim 2 (dependent on claim 1), KENNEWICK in view of BOBBITT further discloses “15wherein: the shared context manager is further configured to respond to the second intent by forming a modified first intent based at least in part upon the second data field; and the intent stack updates the first intent based on the modified first intent; and the command is based in part on the modified first intent (KENNEWICK, [0022], As the agents process requests, the agents may autonomously react, adapt, and otherwise reconfigure to provide optimal voice services <read on based on the modified intent of any agent, be it the 1st agent or the 2nd agent, and so on> in respective domains .. the agents may automatically combine knowledge, adapt preferences, remove conflicts, or perform other adaptations to refine or otherwise optimize an operational framework thereof <where ‘combine knowledge’ and ‘remove conflicts’ and so on read on modification on one intent of one agent based on other intents from other agents>).”  
As per claim 3 (dependent on claim 2), KENNEWICK in view of BOBBITT further discloses “15wherein the intent stack is configured to store the modified first intent and/or the modified second intent in an ordered fashion (KENNEWICK, [0022], the agents may autonomously react, adapt, and otherwise reconfigure to provide optimal voice services <read on based on the modified intent>; [0043], one or more data repositories 160 that store short-term and long-term shared knowledge; BOBBITT, [0068], In operation, as a user modifies the record <read on stored data/information>, or portion thereof ..).”
As per claim 4 (dependent on claim 2), KENNEWICK in view of BOBBITT further discloses “15wherein the shared context manager uses the information from the first intent and/or information the second modified intent to query an information source to obtain the information added to the first modified intent and/or the information added to the second modified intent (KENNEWICK, [0021], a generated intelligent response may present results of a resolved request (e.g., feedback relating to a task, information retrieved as a result of a query, etc.) <read on information to be added>).”  
Claim 6 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1. 
As per claim 7 (dependent on claim 6), KENNEWICK in view of BOBBITT further discloses “converting the first intent into a modified first intent; and 27WO 2019/194965PCT/US2019/022856converting the second intent into a modified second intent (see Claim 1), wherein converting the modified first intent and/or the modified second intent comprises altering a field of the first intent and/or the second intent, to augment the modified first intent and/or the modified second intent with information not included in the first modified intent and/or the second modified intent (KENNEWICK, [0022], the agents may automatically combine knowledge, adapt preferences, remove conflicts, or perform other adaptations to refine or otherwise optimize an operational framework thereof <read on intent modification with altered field and with augmented information. Also see Claim 8>).”    
As per claim 8 (dependent on claim 7), KENNEWICK in view of BOBBITT further discloses “querying an information source to obtain the information used to augment the first modified intent and/or the second modified intent (KENNEWICK, [0021], a generated intelligent response may present results of a resolved request (e.g., feedback relating to a task, information retrieved as a result of a query, etc.) <read on augmented information>).”  
Claim 9 (similar in scope to claim 3) is rejected under the same rationale as applied above for claim 3. 
Claims 14, 15 (similar in scope to claims 1, 5) are rejected under the same rationale as applied above for claims 1, 5. KENNEWICK further teaches: [0111] “processor .. memory.”
3.	Claims 5, 10-13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over KENNEWICK in view of BOBBITT, and further in view of Gandrabur, et al. (US 20140257792; hereinafter GANDRABUR). 
As per claim 5 (dependent on claim 1), KENNEWICK in view of BOBBITT further discloses “[ 15a state monitor configured to obtain and store information regarding a status of the application ], wherein the second modified intent is based in part upon one of the group consisting of [resolving an anaphoric content ] in the first field and/or the second field, and the status of the application (see Claim 1 rejections).”
KENNEWICK in view of BOBBITT does not expressly disclose “a state monitor configured to obtain and store information regarding a status of the application .. resolving an anaphoric content ..” However, the feature is taught by GANDRABUR (Title: Anaphora Resolution Using Linguisitic Cues, Dialogue Context, and General Knowledge).
In the same field of endeavor, GANDRABUR teaches: [0018] “an automatic conversational system having multiple computer-implemented dialogue components for conducting an automated dialogue process with a human user, which detects and resolves anaphora based on linguistic cues, dialogue context and general knowledge” and [0028] “conversational dialog .. each user input is recognized and understood in isolation, and deciding what the next step should be is done by taking into account only the current state of a given component and the last user input .. human reasoning and natural language understanding rely heavily on using dialogue context information such as conversation history, visual cues, user profile, world knowledge, etc.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of GANDRABUR in the system (as taught by KENNEWICK and BOBBITT) for anaphora resolution for query applications, as well as for system/application status/state monitoring.
As per claim 10 (dependent on claim 9), KENNEWICK in view of BOBBITT further discloses “receiving a third intent comprising [ an anaphoric content ] from the first multi-modal agent; [ resolving the anaphoric content ]; preparing a second response to the third intent based at least in part upon [ the resolved anaphoric content ]; and sending the second response to the first multi-modal agent (KENNEWICK, [0021], a generated intelligent response may present results of a resolved request (e.g., feedback relating to a task, information retrieved as a result of a query, etc.) <read on response to be sent to any agent or system component>).”  
KENNEWICK in view of BOBBITT does not expressly disclose “an anaphoric content  .. resolving the anaphoric content ..” However, the feature is taught by GANDRABUR (Title: Anaphora Resolution Using Linguisitic Cues, Dialogue Context, and General Knowledge).
In the same field of endeavor, GANDRABUR teaches: [0018] “an automatic conversational system having multiple computer-implemented dialogue components for conducting an automated dialogue process with a human user, which detects and resolves anaphora based on linguistic cues, dialogue context and general knowledge.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of GANDRABUR in the system (as taught by KENNEWICK and BOBBITT) for anaphora resolution for query applications.
As per claim 11 (dependent on claim 10), KENNEWICK in view of BOBBITT and further in view of GANDRABUR further discloses “wherein resolving the anaphoric content further comprises the step of referencing the modified first intent and/or the modified second intent in the intent stack (GANDRABUR, [0018], detects and resolves anaphora based on linguistic cues, dialogue context and general knowledge <read on modified intent as the basis/reference for further anaphoric resolution>).”  
As per claim 12 (dependent on claim 10), KENNEWICK in view of BOBBITT and further in view of GANDRABUR further discloses “wherein resolving the anaphoric content further comprises the step of determining a state of the application (GANDRABUR, [0018], detects and resolves anaphora based on linguistic cues, dialogue context and general knowledge; [0028], conversational dialog .. each user input is recognized and understood in isolation, and deciding what the next step should be is done by taking into account only the current state of a given component and the last user input).”  
As per claim 13 (dependent on claim 10), KENNEWICK in view of BOBBITT and further in view of GANDRABUR further discloses “converting the third intent into a modified third intent comprising the resolved anaphoric content; and storing the modified third intent in the intent stack (GANDRABUR, [0018], an automated dialogue process with a human user, which detects and resolves anaphora <read on modified intent> based on linguistic cues, dialogue context and general knowledge; BOBBITT, [0068], In operation, as a user modifies the record <read on stored data/information>).”  
Claim 16 (similar in scope to claim 12) is rejected under the same rationale as applied above for claim 12. KENNEWICK further teaches: [0111] “processor .. memory.”
Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	5/7/2022

Primary Examiner, Art Unit 2659